 Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 1 of 16 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 CHRISTOPHER DMYTRIW, individually and
 on behalf of all others similarly situated,

        Plaintiff,                                  CASE NO.:
 v.

 COMENITY BANK,                                     CLASS ACTION

        Defendant.                                  JURY TRIAL DEMANDED
                                               /

                                CLASS ACTION COMPLAINT

       1.      Plaintiff, CHRISTOPHER DMYTRIW, individually and on behalf of all others

similarly situated, alleges COMENITY BANK (“Comenity”) robo-called him numerous times

in stark violation of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq. (“TCPA”).

                                       INTRODUCTION

       2.      Comenity remains one of, if not the most abusive, robodialer in the country.

       3.      If robocalls were a disease, they would be an epidemic.” Rage Against Robocalls,

Consumer Reports (July 28, 2015).

       4.      “Robocalls” are the #1 consumer complaint in America today and the Defendant’s

conduct in this case is a good reason why.

       5.      The TCPA was enacted to prevent companies like Comenity from invading

American citizens’ privacy and prevent illegal robocalls.

       6.      Congress enacted the TCPA to prevent real harm. Congress found that "automated

or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

decided that "banning" such calls made without consent was "the only effective means of
    Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 2 of 16 PageID 2



protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,

§§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

          7.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014). As will be illustrated in this case, despite being

told to stop calling, these defendants refused to do so.

          8.       According to findings by the Federal Communication Commission (“FCC”)—the

agency Congress vested with authority to issue regulations implementing the TCPA—such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. These type of damages are the same

shared by the Plaintiff and the class members.

          9.      Today, this scourge has become even worse than anyone ever imagined in 1991.

          10.     In May of 2019, Americans were bombarded with a shocking 5.2 billion robocalls

—an increase by an incredible 370% just since December 2015.1




1
     YouMail Robocall Index, available at http://RobocallIndex.com/
                                                           2
 Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 3 of 16 PageID 3



       11.    The 4th Circuit in Krakauer v. Dish L.L.C., No. 18-1518, 2019 WL 2292196 (4th

Cir. May 30, 2019) rendered a compelling and thoughtful opinion which illustrates in no uncertain

terms why these TCPA case can and should be handled on a class wide basis, holding:

              Given the remedial purpose of the TCPA, it is no surprise that
              its cause of action would be conducive to class-wide
              disposition. In enacting the law, Congress sought to deter an
              activity that, while pernicious and disruptive, does not trigger
              extensive liability in any single case. Since few individuals
              would have an incentive to bring suit, no matter how frustrated
              they were with the intrusion on their privacy, the TCPA opted
              for a model that allows for resolution of issues without
              extensive individual complications. (p. 18)

              The TCPA was enacted to solve a problem. Simply put, people felt
              almost helpless in the face of repeated and unwanted telemarketing
              calls. S. Rep. No. 102-178, at 1-2 (1991). Congress responded with
              an Act that featured a combination of public and private
              enforcement, allowing suits both to enjoin intrusive practices and
              deter future violations through money damages. The features of the
              private right of action in § 227(c)(5), whether statutory damages or
              strict liability, evince an intent by Congress to allow consumers to
              bring their claims at modest personal expense. These same features
              also make TCPA claims amenable to class action resolution. Dish’s
              arguments, if accepted, would contort a simple and administrable
              statute into one that is both burdensome and toothless. It would be
              dispiriting beyond belief if courts defeated Congress’ obvious
              attempt to vindicate the public interest with interpretations that
              ignored the purpose, text, and structure of this Act at the behest of
              those whose abusive practices the legislative branch had meant to
              curb. (p. 33)

              This will not happen. Class adjudication is complicated, and getting
              it right requires a careful parsing of the claims and the evidence from
              the start. It also requires striking a balance between efficient
              administration and fairness to all those affected, whether they be the
              class members, the defendants, or absent parties who are
              nonetheless bound by the judgment. The proceedings below
              reflected just the measured and thorough approach that we might
              hope for in such demanding situations. (Id.)




                                                 3
 Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 4 of 16 PageID 4



         12.   “[T]he legislative intent behind the TCPA supports the view that class action is the

superior method of litigation. ‘[I]f the goal is to remove the scourge’ from our society, it is

unlikely that individual suits would deter large entities as effectively as aggregated class actions

and that individuals would be motivated … to sue in the absence of the class action vehicle.”

[emphasis added] Krakauer v. Dish Network L.L.C., 311 F.D.R. 384, 400 (M.D.N.C. May 22,

2017).

         13.   Comenity is not the only one of these “large entities” that clearly needs to be

stopped, but also bears the dubious distinction of perhaps being the most abusive robocalling debt

collector in the country.

         14.   Comenity recently settled the TCPA class action, Carrie Couser v. Comenity Bank,

et al, 3:12-cv-02484-MMA-BGS, for $8,475,000 settlement, and in doing so, specifically carved

out what it referred to as “wrong numbers”. These “wrong numbers” are at issue on this case.

However, these are not really “wrong” numbers, they are in fact the exact right number Comenity

intended to call. They would be more accurately labeled “illegal numbers” robocalled without

express consent.

         15.    The Couser class action has not stopped Comenity from breaking the law; indeed,

it appears to have emboldened it into assuming it can continue to break the law and get away with

it.

         16.   As suggested in the Krakauer case, individual suits have provided no deterrence

whatsoever against serial TCPA violators like Comenity, as evidenced by the over 100 individual

lawsuits against Comenity in the last few years. Attached hereto is Exhibit A which lists each case

individually filed against Comenity relating to the alleged issues in this Complaint.




                                                 4
    Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 5 of 16 PageID 5



        17.      Comenity, as a serial violator of the TCPA, and has settled hundreds of TCPA

lawsuits, including those in arbitration and handled pre-suit. Comenity pays “hush-money” to their

individual victims of robo-harassment that are aware enough of their rights to sue it, and then

forces these persons to sign confidentiality agreements. Comenity in essence uses this as a way to

continue to break the law and get away with it.2

         18.       Comenity’s business model in making these types of calls puts profits over

people. This form of abuse is so lucrative that individual settlements can be made without making

a significant dent in the profits inherent to the abuse.

        19.       Comenity Bank is one of the top five companies with the most debt collection

complaints in 2017 according to an analysis completed by the National Consumer Law Center

(“NCLC”) using data from the Federal Trade Commission (“FTC”). Please see Exhibit B attached

hereto this Complaint.

         20.      Comenity has been ordered to turn over the prior complaints made by their own

customers as discovery in another lawsuit. See Ehrlich v. Comenity Capital Bank, a subsidiary of

Comenity LLC, (S.D. Fla. August 07, 2017) Attached as Exhibit C.



                                    JURISDICTION AND VENUE

         21.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. §1331.

         22.     The alleged violations described in this complaint took place in Springhill, Florida,

which is within the territorial jurisdiction of the Middle District of Florida.




2
   This information will be obtained through discovery and will assist this Court in determining the willful and
knowing violation of the TCPA.
                                                      5
 Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 6 of 16 PageID 6




                                 FACTUAL ALLEGATIONS

        23.    Plaintiff is a natural person, and citizen of the State of Florida, residing in

Springhill, Florida.

        24.    Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        25.    Comenity is a corporation with its principal place of business in Columbus, Ohio,

and conducts business in the State of Florida and across the United States.

        26.    Plaintiff is the regular user and carrier of the cellular telephone number at issue,

(352) 263-7987.

        27.    Plaintiff was the “called party” during each phone call subject to this lawsuit.

        28.    On or about August 12, 2018, Plaintiff began receiving a campaign of telephone

calls to his aforementioned cellular telephone number from Defendant. Plaintiff had fallen a month

behind on his payments. The Defendant blasted Plaintiff’s cellular telephone with over 379 calls

by the use of an ATDS or a pre-recorded or artificial voice in the span of two months.

        29.    On October 3, 2018, Plaintiff answered a call from Defendant and demanded that

Defendant stop calling his aforementioned cellular telephone number.

        30.    On the very same day, Plaintiff answered two more calls from Defendant and

demanded that Defendant stop calling his aforementioned cellular telephone number.

        31.    Defendant called Plaintiff fifteen times total on October 3, 2018.

        32.    During    the    aforementioned       phone    conversation     with    Defendant’s

agent/representative, Plaintiff expressly revoked any consent Defendant may have mistakenly

                                                 6
 Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 7 of 16 PageID 7



believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone

number by the use of an ATDS or a pre-recorded or artificial voice.

        33.    Defendant roboblasted calls to Plaintiff’s cellular telephone over 379 times by the

use of an ATDS or a pre-recorded or artificial voice in the span of two months, from August of

2018 to October 03, 2018.

        34.    Defendant continued their egregious campaign of robocalls to Plaintiff’s home

phone number (352) 293-4725 a total of 768 times during the same time period.

        35.    After Plaintiff revoked all consent to be called to his cellular phone number,

Comenity called his home phone more than 30 times a day, on back to back days.

        36.    Defendant called Plaintiff’s home telephone number, (352) 293-4725, 690 times

from October 4, 2018 to October 30, 2018.

        37.    Each call Defendants made to the Plaintiff’s aforementioned cellular telephone

number was done so without the “express permission” of the Plaintiff.

        38.    Defendants have recorded at least one conversation with the Plaintiff.

        39.    Despite actual knowledge of their wrongdoing, and knowing they did not have

Plaintiff’s consent, the Defendants continued its barrage of phone calls to Plaintiff’s

aforementioned cellular telephone number.

        40.    Comenity has a corporate policy of repeatedly contacting debtors in order to receive

payments. Although deceptive, Comenity has a corporate policy of using blanket phrases in their

account notes in order to continue calling alleged debtors.

        41.    Comenity will mark down phrases such as “wrong number”, “third party no

message left”, “Online refusal” or even “online promise” when the corresponding recording will

have instructions to “stop” calling, known as revocation.

                                                 7
 Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 8 of 16 PageID 8



          42.   Plaintiff asked Comenity to stop calling on three different occasions yet none of the

revocations appeared in Defendant’s notes. Defendant uses these account notes to service

Plaintiff’s account yet makes no reference that Plaintiff revokes consent to be called.

          43.   Defendant has a habit of producing account notes with zero indication of revocation

when alleged debtors revoke consent to be called, claim to be harassed, or even threaten legal

action.

          44.   On October 3rd, 2018, Plaintiff was called a total of 15 times to his cellular phone.

Plaintiff asked three separate people to “stop calling” his number. Each entry made during this day

states “Wrong number”, “ONLINE wrong number”, and “wrong number” when Plaintiff actually

respectively stated “Please stop contacting this number”, “I’ve asked you to stop contacting this

number” and “I’ve asked you to stop calling this number. Thank you”.

          45.   Defendant made at least one call to (352) 263-7987 using an “automatic telephone

dialing system” (ATDS).

          46.   Defendant made hundreds of calls to (352) 263-7987 using an ATDS.

          47.   Each call the Defendant made to (352) 263-7987 in the last four years was made

using an ATDS.

          48.   Each call the Defendant made to the Plaintiff’s cell phone was done so without the

“express permission” of the Plaintiff.

          49.   Each call the Defendant made to the Plaintiff was made using an ATDS, which has

the capacity to store or produce telephone numbers to be called, without human intervention, using

a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

227(a)(1).




                                                  8
 Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 9 of 16 PageID 9



        50.    By effectuating these unlawful phone calls, Defendants have caused Plaintiff the

very harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."

        51.    Defendants’ aggravating and annoying phone calls trespassed upon and interfered

with Plaintiff’s rights and interests in her cellular telephone and cellular telephone line, by

intruding upon Plaintiff’s seclusion.

        52.    Defendants’ phone calls harmed Plaintiff by wasting his time, trespassed on his

phone, invaded his privacy as well as caused aggravation and inconvenience.

        53.    Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

of 1991, 23 FCC Rcd 559, 562 (2007). Defendants’ phone calls harmed Plaintiff by depleting the

battery life on her cellular telephone, and by using minutes allocated to Plaintiff by his cellular

telephone service provider.

        54.    Defendant has made approximately three hundred and seventy-nine (379) calls to

Plaintiff’s aforementioned cellular telephone number from in or about August 2018 through at

least October 2018.

        55.    Despite actual knowledge of their wrongdoing, the Defendant continued the

campaign of abusive robocalls.

        56.    Defendant has been sued in federal court where the allegations include: calling an

individual using an ATDS after the individual asked for the calls to stop.

        57.    By effectuating these unlawful phone calls, Defendants have caused Plaintiff the

very harm that Congress sought to prevent—namely, a "nuisance and invasion of privacy."

        58.    Defendant’s phone calls harmed Plaintiff by wasting his time.




                                                 9
Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 10 of 16 PageID 10



        59.    Defendant’s corporate policy and procedures are structured as to continue to call

individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may

have mistakenly believed it had.

        60.    Defendant’s, corporate policy and procedures provided no means for the Plaintiff

to have his aforementioned cellular number removed from the call list.

        61.    Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

voice message to collect debts from individuals such as Plaintiff for its financial benefit.

        62.    Defendant made calls to Plaintiff often times more than 10 times a day, sometimes

exactly thirty minutes apart which supports use of a specific calling campaign by an automatic

telephone dialing system.

        63.    None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. §227(b)(1)(A).

        64.    Defendant violated the TCPA with respect to the Plaintiff and members of the class.

        65.    Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff

and the members of the class.



                                            COUNT I
                                     (Violation of the TCPA)

        66.    Plaintiff incorporates Paragraphs one (1) through sixty-five (65).

        67.    Defendant willfully violated the TCPA with respect to the Plaintiff each time they

called the Plaintiff without having express consent to place such calls using an ATDS or pre-

recorded voice.

        68.    Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff revoked any
                                                  10
Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 11 of 16 PageID 11



consent the Defendant mistakenly believed it had to being called by them using an ATDS or pre-

recorded voice.

        69.    Defendant repeatedly placed non-emergency telephone calls to the wireless

telephone number of Plaintiff using an automatic telephone dialing system or prerecorded or

artificial voice without Plaintiff’s prior express consent in violation of federal law, including 47

U.S.C § 227(b)(1)(A)(iii).

        70.    As a result of Defendant’s illegal conduct, Plaintiff and the members of the class

suffered actual damages and, under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00

in damages for each such violation of the TCPA.

        71.    Plaintiff and class members are also entitled to, and does, seek injunctive relief

prohibiting Defendant from violating the TCPA in the future.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deem just and proper.



                                     CLASS ALLEGATIONS

        72.    Plaintiff restates each of the allegations in all other paragraphs as if fully stated

herein. Plaintiff, individually and on behalf of all others similarly situated, brings the above claims

on behalf of a Class.

        73.    In this case, Plaintiff seeks to certify the class, subject to amendment, as follows:

        Comenity Bank TCPA Class consists of:

               (1) All persons in the United States (2) to whose cellular telephone number

               (3) Defendant placed a non-emergency telephone call (4) using

                                                   11
Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 12 of 16 PageID 12



               substantially the same system(s) that were used to telephone Plaintiff (5)

               within 4 years of the complaint and (6) where Comenity Bank did not have

               express consent to call said cellular telephone number.

        And the following sub-class:

               All persons in the United States (2) to whose cellular telephone number (3)

               Defendants placed a non-emergency telephone call (4) using substantially

               the same system(s) that were used to telephone Plaintiff (5) within 4 years of

               the complaint and (6) after that person told Defendant or its agent to stop

               calling.



        74.    Defendant has caused the Class actual harm, not only because the Class was

subjected to the aggravation that necessarily accompanies these calls, but also because said

members frequently have to pay their cell phone service providers for the receipt of such calls.

        75.    These calls are also an intrusion upon seclusion, trespassed on their telephones,

diminish cellular battery life, and waste of Plaintiff’s and the class member’s time.

        76.    Plaintiff represents and is a member of the Class. Excluded from the Class are

Defendants and any entities in which Defendants have a controlling interest, Defendants’ agents

and employees, the Judge to whom this action is assigned, and any member of the Judge’s staff

and immediate family, and claims for personal injury, wrongful death and/or emotional distress.

        77.    Plaintiff is presently unaware of the exact number of members in the Class, but

based upon the size and scope of Defendants’ business, Plaintiff reasonably believes that the class

members’ number at a minimum in the thousands based on the use of software to make the calls

and Defendants’ history of failing to comply with the TCPA.

                                                 12
Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 13 of 16 PageID 13



        78.    Plaintiff and all members of the Class have been harmed by Defendants’ actions.

        79.    This Class Action Complaint seeks money damages and injunctive relief.

        80.    The joinder of all class members is impracticable due to the size and relatively

modest value of each individual claim.

        81.    The disposition of the claims in a class action will provide substantial benefit to

both the parties and the Court in avoiding multiplicity of identical suits. The class can be easily

identified through records maintained by Defendants.

        82.    There are questions of law and fact common to the members of the Class, which

common questions predominate over any questions that affect only individual class members.

        83.    Those common questions of law and fact include, but are not limited to:

        (1)    Whether Defendants engaged in a pattern of using an ATDS to place calls to

               cellular telephones without the prior express consent of the called party;

        (2)    Whether Defendants’ conduct was knowing or willful; and

        (3)    Whether Defendants’ actions violated the TCPA.

        84.    As a person who received the telephone calls using an ATDS or an artificial or

  prerecorded voice, without their prior express consent, all within the meaning of the TCPA,

 Plaintiff asserts claims that are typical of the members of the Class.

        85.    Plaintiff will fairly and adequately represent and protect the interests of the Class,

and Plaintiff does not have an interest that is antagonistic to any member of the Class.

        86.    Plaintiff has retained counsel experienced in handling class action claims involving

violations of federal and state consumer protection statutes such as the TCPA.

        87.    A class action is the superior method for the fair and efficient adjudication of this

controversy.

                                                  13
Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 14 of 16 PageID 14



        88.    Class-wide relief is essential to compel Defendants to comply with the TCPA. The

interest of class members in individually controlling the prosecution of separate claims against

Defendants is small because the statutory damages in an individual action for violation of the

TCPA is small.

        89.    Management of these claims is likely to present significantly fewer difficulties than

are presented in many class claims because the calls at issue are all automated and the class

members, by definition, did not provide the prior express consent required under the statute to

authorize calls to their cellular telephones.

        90.    Defendants have acted on grounds generally applicable to the Class, thereby

making final injunctive relief and corresponding declaratory relief with respect to the class as a

whole appropriate.

        91.    Moreover, Plaintiff alleges that the TCPA violations complained of herein are

substantially likely to continue in the future if an injunction is not entered.

       WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and favor of

the Class, and against Defendants for:

       a.      A declaration that Defendant’s practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

       b.      An injunction requiring Defendant not to call any third parties or numbers that were

skip traced to ensure that Plaintiff is not called now or when Plaintiff obtains additional telephone

numbers in the future;

       c.      An injunction requiring Defendant to remedy their policies pertaining to account

notes and recording of revocation to ensure that Plaintiff is not called in the future;



                                                   14
Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 15 of 16 PageID 15



       d.      An injunction requiring Defendant to file quarterly reports of third-party audits with

the Court on its system and procedures not to call any parties or numbers that revoked consent to

ensure that class members are not called in the future;

       e.      An award of actual damages in an amount to be proven at trial;

       f.      An award of statutory damages for Plaintiff and each Class member in the amount

of $500.00 for each and every call that violated the TCPA;

       g.      An award of treble damages, as provided by statute, of up to $1,500.00 for Plaintiff

and each Class member for each and every call that violated the TCPA;

       h.      An order certifying this action to be a proper class action pursuant to the Federal

Rules of Civil Procedure 23, establishing the appropriate Classes and any Sub-classes the Court

deems appropriate, finding that Plaintiff is a proper representative of the Classes, and appointing

the lawyers and law firms representing Plaintiff as counsel for the Classes;

       i.      An award of Plaintiff’s attorneys’ fees, litigation expenses and costs of suit; and

       j.      Such further and other relief the Court deems reasonable and just.

Plaintiff, individually and on behalf of all others similarly situated, demands trial by jury.



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on June 21, 2019, a true copy of the foregoing was filed with

the Clerk of the Court and served on the parties of record using the CM/ECF system.




                                                   15
Case 8:19-cv-01790-WFJ-SPF Document 1 Filed 07/23/19 Page 16 of 16 PageID 16



                                   Respectfully submitted,


                                   s/William "Billy" Peerce Howard, Esq.
                                   William "Billy" Peerce Howard, Esq.
                                   Florida Bar No.: 0103330
                                   Billy@TheConsumerProtectionFirm.com
                                   Amanda J. Allen, Esq.
                                   Florida Bar No.: 0098228
                                   Amanda@TheConsumerProtectionFirm.com
                                   The Consumer Protection Firm
                                   4030 Henderson Boulevard
                                   Tampa, FL 33629
                                   Telephone: (813) 500-1500
                                   Facsimile: (813) 435-2369
                                   Attorneys for Plaintiff




                                      16
